 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1022 
In the House of Representatives, U. S.,

February 4, 2010
 
RESOLUTION 
Honoring the life and sacrifice of Medgar Evers and congratulating the United States Navy for naming a supply ship after Medgar Evers. 
 
 
Whereas Medgar Evers was born on July 2, 1925, in Decatur, Mississippi; 
Whereas Mr. Evers was hired by Dr. Theodore Roosevelt Mason Howard to sell insurance for the Magnolia Mutual Life Insurance Company; 
Whereas Mr. Evers was inducted into United States Army in 1943 and fought in the Battle of Normandy; 
Whereas Dr. Howard, as President of the Regional Council of Negro Leadership, helped to introduce Mr. Evers to civil rights activism; 
Whereas Mr. Evers applied to the then-segregated University of Mississippi School of Law in February 1954; 
Whereas Mr. Evers’ application was rejected resulting in a National Association for the Advancement of Colored People (NAACP) campaign to desegregate the school; 
Whereas Mr. Evers was hired as a field secretary for the NAACP; 
Whereas Mr. Evers was the target of a number of death threats as a result of his activism; 
Whereas, on May 28, 1963, a Molotov cocktail was thrown into the carport of Mr. Evers’s home and 5 days before his death Mr. Evers was assaulted by a car outside of an NAACP office; 
Whereas Mr. Evers was assassinated in the driveway of his home in Jackson after returning from a meeting with NAACP lawyers on June 12, 1963; 
Whereas this assassination occurred just hours after President John F. Kennedy’s speech on national television in support of civil rights; 
Whereas the death of Mr. Evers helped to prompt President John F. Kennedy to ask Congress for a comprehensive civil rights bill; 
Whereas that bill, the Civil Rights Act of 1964, was signed into law by President Lyndon Johnson; 
Whereas Mr. Evers’ assassination has been memorialized in numerous popular songs, movies, and written pieces; 
Whereas in 1969, Medgar Evers College was established in Brooklyn, New York, as part of the City University of New York; 
Whereas, on June 28, 1992, the city of Jackson, Mississippi erected a statue in honor of Mr. Evers; 
Whereas in December 2004, the Jackson City Council changed the name of the city’s airport to Jackson-Evers International Airport; and 
Whereas, on October 9, 2009, Secretary of the Navy Ray Mabus announced that the United States Naval Ship (USNS) Medgar Evers (T–AKE–13), a Lewis and Clark-class dry cargo ship, will be named after Mr. Evers: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life and sacrifice of Medgar Evers; 
(2)recognizes the important role Mr. Evers played in securing civil rights for all people in the United States; and 
(3)congratulates the United States Navy for honoring Medgar Evers by naming the United States Naval Ship Medgar Evers after him. 
 
Lorraine C. Miller,Clerk.
